Citation Nr: 0413305	
Decision Date: 05/25/04    Archive Date: 06/02/04

DOCKET NO.  03-23 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an initial evaluation greater than 10 
percent for a Baker's cyst, with patellofemoral pain disorder 
and hamstring tightness of the right knee


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel


INTRODUCTION

The veteran served on active duty from July 1998 to July 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee which denied service connection for 
bilateral hearing loss and granted service connection for 
Baker's cyst with patellofemoral pain disorder and hamstring 
tightness of the right knee, with an evaluation of 0 percent.

In March 2004, the RO in Portland, Oregon, granted an 
increase in evaluation to 10 percent for Baker's cyst with 
patellofemoral pain disorder and hamstring tightness of the 
right knee, effective July 28, 2001.


FINDINGS OF FACT

1.  The veteran's auditory threshold has not reached or 
exceeded 40 decibels in the 500, 1000, 2000, 3000 or 4000 
Hertz frequencies for either of the veteran's ears; nor has 
the auditory threshold for at least three of those 
frequencies reached or exceeded 26 decibels for either of the 
veteran's ears.

2.  The speech recognition scores using the Maryland CNC Test 
were 100 percent in both of the veteran's ears.

3.  Baker's cyst, with patellofemoral pain disorder and 
hamstring tightness of the right knee, is manifested by loss 
of 10-15 degrees in flexion of the right knee during pain 
flare-ups; no Baker's cyst is currently shown. 


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303, 3.304, 3.385 (2003).

2.  The criteria for an initial evaluation greater than 10 
percent for Baker's cyst, with patellofemoral pain disorder 
and hamstring tightness of the right knee, have not been met.  
38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.45, 4.71a, Diagnostic Codes 5003, 5020, 5256, 5260, 5261 
(2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002).  Among other things, this law 
eliminates the concept of a well-grounded claim and redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA has issued final rules to implement the 
provisions of the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  In general, where the record demonstrates 
that the statutory mandates are satisfied, the regulatory 
provisions likewise are satisfied.  

This liberalizing law is applicable to this claim because it 
is currently pending before VA.  See Bernklau v. Principi, 
291 F.3d 795, 806 (Fed. Cir. 2002).

Under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, VA is 
required to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
VA will attempt to obtain on behalf of the claimant. 
Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the Court 
of Appeals for Veterans Claims (Court) held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In an April 2003 letter, the RO notified the veteran of the 
evidence needed to grant the benefits sought on appeal.  This 
letter gave notice of what evidence the veteran needed to 
submit and what evidence VA would try to obtain.  See 
Quartuccio, supra. 

The May 2003 letter that was provided to the appellant 
contains the "fourth element."   The letter specifically 
asks the veteran to submit any additional evidence he may 
have in support of his appeal and offers to assist in 
obtaining additional evidence.   See Pelegrini, supra.

Moreover, the June 2001 Rating Decision, the July 2003 SOC, 
the March 2004 SSOC, and the March 2004 Decision Review 
Officer Decision discuss in specificity the evidence 
considered with respect to the veteran's claim and the 
evidence needed to support that claim.  

In light of the foregoing, the Board finds that the specific 
requirements of Quartuccio (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the documents that satisfy VCAA 
notice); and Pelegrini (requiring VA to ask for all evidence 
pertaining to the claim) have been met.
 
However, the Court in Pelegrini also held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim 
for VA benefits. 

In this case, the initial AOJ decision was made in June 
2001, one month prior to the veteran leaving active 
service, as part of a cooperative Department of Defense-VA 
effort to expedite the filing and processing of VA 
disability claims of those leaving active service.  The 
holding in Pelegrini did not contemplate such a scenario 
and the efficacy of Pelegrini's timing requirement would 
appear to be problematic in any such scenario. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  The veteran has not identified any 
additional evidence pertinent to his claim not already of 
record, and has specifically stated - prior to receiving the 
April 2004 VCAA letter from the RO - that he had no 
additional evidence to provide, that he waived "the 60 day 
due process," and that he wanted his appeal to go forward.

The veteran has been informed of the type of evidence 
necessary to substantiate his claim, as well as the 
respective responsibilities of himself and VA as it pertains 
to his claim.  Given the foregoing, the Board concludes that 
VA has satisfied the notice and assistance provisions as 
found in the VCAA.  An adjudication of the appeal at this 
juncture is proper.

Factual Background

In February 2001 the veteran received orders to Fort 
Campbell, Kentucky, for transition processing.  

In May 2001, two months prior to leaving active service, the 
veteran submitted an application for compensation and pension 
to VA and a pre-discharge examination was performed.  

At the pre-discharge examination the veteran reported right 
knee pain with posterior tightness with all activity, 
aggravated by running.  Service medical records showed 
treatment in June and July 2000 and April 2001 for right knee 
pain diagnosed as patellofemoral pain syndrome. Radiograph 
demonstrated a normal right knee.  Physical exam showed full 
range of motion of the right knee with popliteal pain on deep 
palpation and small palpable cyst in the mid region of the 
popliteal, but no evidence of painful motion, instability, 
crepitus or functional limitation.  Diagnosis was Baker's 
cyst of the right knee.

Audiological testing for in May 2001 showed the following 
pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
10
0
10
LEFT
10
5
10
5
5

Speech recognition was noted to be 100 percent in both the 
left and right ears using the Maryland CNC word list.

An October 2003 VA radiological examination report states 
that 2 views of the right knee were examined and the bones, 
joints and soft tissues were normal.

An October 2003 VA joint examination report by a physician's 
assistant (PAC) states that the veteran reported daily pain 
in the right knee, posterior and in the joint itself, with 
occasional popping and flare-ups of pain with repetitive 
movement.  Examination showed some hamstring tenderness and 
tightness, no Baker's cyst present, mild patellofemoral 
tenderness, and no evidence of lateral collateral, medical 
collateral, or cruciate ligament laxity identified.

The diagnosis was patellofemoral pain disorder with hamstring 
tightness, right knee.  The PAC anticipated a motion loss of 
10-15 degrees in flexion with mild alteration in the 
patient's gait and ambulatory endurance on flare-ups of pain. 





October 2003 VA audiological testing showed the following 
pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
5
10
LEFT
5
5
15
5
10

Speech recognition was noted to be 100 percent in both the 
left and right ears using the Maryland CNC word list.

The diagnosis was normal hearing thresholds bilaterally up to 
4000 Hz with a moderate loss in the frequencies of 6000 and 
8000 Hz bilaterally.  The examining audiologist said the 
moderate loss in the higher frequencies was more likely than 
not related to noise exposure while in active service.

Legal Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

An examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a pure tone 
audiometry test. 38 C.F.R. § 4.85.

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 30000, 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule). 

When an unlisted condition is encountered, it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptoms are closely related. 38 C.F.R. 
§ 4.20.

Synovitis is rated on limitation of motion of affected parts, 
as arthritis, degenerative.  Degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  However, when the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent for each such major joint or group of 
minor joints affected by limitation of motion is appropriate.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 5003.  

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Range of motion knee disabilities are evaluated pursuant to 
the criteria found in Diagnostic Codes 5256, 5260 and 5261 of 
the Schedule.  38 C.F.R. § 4.71.  Under these codes, an 
evaluation of 10 percent is warranted where the evidence 
shows limitation of flexion to 45 degrees (Diagnostic Code 
5260), or limitation of extension to 10 degrees (Diagnostic 
Code 5261).

An evaluation of 20 percent is warranted where the evidence 
shows limitation of flexion to 30 degrees (Diagnostic Code 
5260), or limitation of extension to 15 degrees (Diagnostic 
Code 5261).

An evaluation of 30 percent is warranted where the evidence 
shows ankylosis of the knee in a favorable angle in full 
extension, or in slight flexion between 0 degrees and 10 
degrees (Diagnostic Code 5256), limitation of flexion to 15 
degrees (Diagnostic Code 5260), or limitation of extension to 
20 degrees (Diagnostic Code 5261).

Analysis

The audiometric results for both hearing tests VA has 
administered to the veteran show his auditory threshold for 
both ears to be well below the threshold necessary to 
establish a hearing disability.  Moreover, his speech 
recognition scores on the Maryland CNC Test are far above the 
93 percent score necessary to establish a hearing disability.

Because there is no showing of the existence of a hearing 
disability, the claim for service connection for bilateral 
hearing loss must be denied. 

Baker's cyst is an unlisted condition of swelling behind the 
knee caused by the escape of synovial fluid trapped in the 
popliteal space.  The most analogous listed condition in the 
rating schedule is synovitis (Diagnostic Code 5020), an 
inflammation of synovial membrane, usually painful, 
especially on motion.

Diagnostic Code 5020 instructs that synovitis is to be rated 
as degenerative arthritis, which is rated under Diagnostic 
Code 5003.  Diagnostic Code 5003 provides that degenerative 
arthritis established by x-ray finding will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved. 
38 C.F.R. § 4.71a, Diagnostic Codes 5020, 5003. 

The specific joint involved in the present case is the knee, 
and limitation of leg and knee motion is rated under 
Diagnostic Codes 5256, 5260 and 5261.

Applying these criteria to the objective findings reported on 
the various examinations in this case shows that the veteran 
would not meet the criteria for a compensable rating for 
Diagnostic Code 5256, as there was no evidence of ankylosis; 
or Diagnostic Code 5260, as leg extension was essentially 
full on all examinations; or Diagnostic Code 5261, as leg 
flexion, while limited, never approached the limitation of 
flexion to the 45 degrees necessary to support even a 10 
percent rating. 

Moreover, x-ray findings of record are essentially normal and 
do not establish degenerative arthritis.

In assigning a disability rating, however, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements. See DeLuca v. Brown, 8 
Vet. App. 202, 206-7 (1995).   The rating for an orthopedic 
disorder should reflect any functional limitation that is due 
to pain which is supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion. Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled. 38 C.F.R. § 4.40.

To establish entitlement to an evaluation in excess of 10 
percent for his knee disability the veteran has to show leg 
flexion limited to 30 degrees; or leg extension limited to 15 
degrees; or that leg flexion or extension is limited by pain 
to 30 degrees or 15 degrees respectively; or that the 
disability picture more nearly approximates the criteria 
required for the higher rating.  38 C.F.R. § 4.7, 4.71 
Diagnostic Codes 5256, 5260, 5261.

In this regard, it is clear that the veteran has experienced 
functional impairment caused primarily by flare-ups of pain 
and swelling with use.  However, at no point has the 
functional impairment of the right knee approached a 
limitation of flexion to 30 degrees, or a limitation of 
extension to 15 degrees which would be necessary for a higher 
evaluation than 10 percent.

Based on the evidence of record, an increase in the present 
10 percent evaluation is not in order.  The preponderance of 
the evidence is against the claim of entitlement to an 
evaluation in excess of 10 percent for Baker's cyst with 
patellofemoral pain disorder and hamstring tightness of the 
right knee.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107(b) (West 2002).



ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to an initial evaluation greater than 10 percent 
for a Baker's cyst, with patellofemoral pain disorder and 
hamstring tightness of the right knee is denied.



	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



